CLOPTON, J.
Since Daniel v. Stewart, 55 Ala. 278, it has been the settled doctrine of this court, that a bill in equity to remove a cloud upon the title to land can not be maintained by a party asserting a mere legal title, against a defendant in adverse possession under color of title, without showing special grounds for equitable interposition. Such bill lies only in favor of a person in possession, who consequently can not bring an action to have the apparent title of the adversary claimant adjudicated at law. While it is not necessary that, under all circumstances, the party must be in possession to entitle a resort to equity, the legal title must be held under such circumstances that the law can not afford full and adequate’relief. 3 Pom. Eq. Jnr. § 1399, u. 4, in which the anthor observes : “ Rut, when the estate or interest is legal in its nature, the exercise of the jurisdiction depends upon the adequacy of legal remedies. Thus, for example, a plaintiff out of possession, holding the legal title, will be left to his remedy by ejectment, under ordinary circumstances.” And in 2 Lead. Cas. in Eq. 1355, after speaking of the principle on which relief is granted in the matter of cancellation, it is said : “ The principle does not ordinarily apply to real estate, because the complainant may bring a writ of entry, or ejectment, and compel the defendant to maintain his title, or to disclaim.” Equitable interference, in such cases, rests on the principle of quia timet, which will not be applied in support of a bill brought by a party oat of possession, whose title is merely legal. After having recovered possession by ejectment, or otherwise, if there is danger, or well-grounded apprehension, that the apparent title will be used annoyingly, oppressively, or injuriouslj', resort may be had to equity to cancel it, remove the cloud, and quiet the title. The rule is based on the fullness, sufficiency, and adequacy of the legal remedy by ejectment, and on the absence of equity jurisdiction to try a naked question of legal title to real estate.
The rule may be regarded as settled in this State, that a party can not go into a court of equity on the ground of mere fraud, —that the mere intervention of fraud, no discovery or any special equitable relief being sought, will not authorize a court of equity to grant relief, or to entertain concurrent jurisdiction with the court of law, in cases cognizable at law. — Knotts v. Tarver, 8 Ala. 743 ; Youngblood v. Youngblood, 54 Ala 486. The same rule has been since repeatedly affirmed, although there are expressions in some cases inconsistent with the doctrine. — •Smith v. Oochrell, 66 Ala. 64. The doctrine has been so elaborately and fully discussed, that further discussion is not required, and will not be productive of any benefit. We are not at liberty to depart from it; and' are content to repeat what was said by Walker, C. J., in Dickinson v. Lewis, 34 *293643 : “ The doctrine of this court is, that notwithstanding the fraud, if the party can have full, complete, and adequate redress at law, he can not go into chancery. By that doctrine, as expounding a just and convenient rule, too long recognized in this State to be lightly departed from, we will abide, without inquiring whether it harinonizes with all the decisions upon this subject.”
The general rule does not seem to be controverted ; but it is contended, that the nance of complainant having been signed to the deed without her authority, consent, or knowledge, constitutes a fraud upon her, and is special ground for equitable interposition. The bill does not charge that the grantees or either of them committed the fraud, or participated in, or had any knowledge thereof. It being the rule, that the actual fraud of the person in possession is not, of itself, the subject and ground of equity jurisdiction, and will not support an appeal to a court of equity by a person out of possession to remove a cloud upon the title, cast by á deed procured by such fraud ; jurisdiction for such purpose will not be entertained in favor of a party out of possession, on the ground of fraud committed by a third person in procuring the deed, or having it signed, who did not represent the grantee, and the grantee was ignorant of the fraud when he received the conveyance. If a fraud perpetrated by a person against whom the cancellation is sought, or with which he, or those under whom he claimed had some connection, or knowledge thereof, is not a sufficient, ground, there can be no well founded reason why forgery of a deed by a third person should be enough to invoke equitable interposition. Under our rule, the party in such case will be left to his legal remedies.
The complainant is out possession. ' The bill does not show any obstacle to a recovery at law, or any reason why the law can not afford her full and adequate redress, and no special ground of equity is alleged. It is a bill to try, in a court of equity, the genuineness and validity of the purported conveyance, and to be let into posssesion. The complainant claims to hold a purely legal estate, and seeks to have adjudicated the alleged legal title of an adverse claimant and possessor, and to recover possession, without showing any special equitable features. In such case, the remedy at law is adequate, and the concurrent jurisdiction of equity does not attach. We concur with the chancellor, that the bill is without equity.
Affirmed.
Somerville, J., dissenting.